27 F.3d 572
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Michael P. VERVILLE, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 93-4138.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 14, 1994.Filed:  June 30, 1994.

Before LOKEN, Circuit Judge, BRIGHT, Senior Circuit Judge, and WEIS,* Senior Circuit Judge.
PER CURIAM.


1
Plaintiff was awarded Social Security disability benefits payable as of March 3, 1986.  Although the ALJ found that the period of disability began in 1980, the award was based on the plaintiff's application filed in 1987.  Plaintiff requested review of the ALJ's decision.  The Appeals Council decided that the two earlier determinations that denied benefits to plaintiff based on applications he had filed in 1983 and 1984 would not be re-opened because the applicable test required that any error appear on the face of the record.


2
Plaintiff produced testimony at the hearing in 1991 to establish that his disability began in 1980, but he did not submit any evidence based on the documents filed in connection with his 1983 and 1984 applications to show that an error on the face of the record existed at the time that the earlier decisions denying benefits were considered.  Consequently, in the absence of such evidence, the Appeals Council did not err in refusing to re-open the 1983 and 1984 proceedings.  See 20 C.F.R. Sec. 404.988(c)(8).


3
We also conclude that the plaintiff's claims of constitutional violations lack merit.  Accordingly, we will affirm the judgment of the District Court.1  See 8th Cir.  R. 47B.



*
 The HONORABLE JOSEPH F. WEIS, JR., Senior United States Circuit Judge for the United States Court of Appeals for the Third Circuit, sitting by designation


1
 The Honorable Diana E. Murphy, Chief Judge of the United States District Court for the District of Minnesota